DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

    HOWARD C. FORMAN, as Clerk of the Circuit and County Courts of
                       Broward County,
                           Appellant,

                                     v.

                              CHARLES TAY,
                                Appellee.

                              No. 4D14-3413

                           [December 16, 2015]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Raag Singhal, Judge; L.T. Case No. 10-002312CF10A.

   Donna M. Krusbe and Ginger E. Wald of Billing, Cochran, Lyles, Mauro
& Ramsey, P.A., West Palm Beach, for appellant.

    Greg Chonillo, Coral Gables, for appellee Fire Line Bail Bonds.

FORST, J.

   Appellant Howard Forman, the Clerk of Court for Broward County
(“Clerk”), appeals the trial court’s order granting the Surety’s1 motion to
set aside a bond forfeiture and exonerate the bond. Because the trial court
properly interpreted the language of section 903.31(1), Florida Statutes
(2014), we affirm its decision.

                               Background

    Nominal Appellee Charles Tay was charged with trafficking cocaine and
conspiracy to traffic cocaine. The Defendant pled not guilty and posted a
$75,000 bond on February 11, 2010. After a considerable delay, the case
was set for a change of plea hearing on June 12, 2014. Defendant failed
to appear. That same day, the trial court issued a capias; and the following
week it estreated the bond.


1
 The original surety in this case was Platinum Bail Bonds, but Fire Line Bail
Bonds is now the liable agent.
    On August 6, 2014, the Surety moved to set aside the bond forfeiture
and to exonerate the bond, arguing that under section 903.31(1) the bond
had expired prior to the bond being forfeited or revoked. The Clerk argued
the Surety, having custody over the Defendant, had an obligation to return
the Defendant to custody. The Clerk further maintained the plain
language of the statute excluded the bond from expiring where it had been
forfeited by the Defendant’s nonappearance. The Clerk argued that this
statutory provision is unambiguous and does not apply when the bond
has been forfeited.

   The trial court seemingly indicated that the statute was ambiguous
because the parties arrived at opposite interpretations of the statute’s
plain language. The trial court ultimately found that the use of the word
“shall” in the statute was dispositive and ruled in the Surety’s favor, setting
aside the bond forfeiture and exonerating the bond.

                                  Analysis

   Section 903.31(1) states:

      Within 10 business days after the conditions of a bond have
      been satisfied or the forfeiture discharged or remitted, the
      court shall order the bond canceled and, if the surety has
      attached a certificate of cancellation to the original bond, the
      clerk of the court shall mail or electronically furnish an
      executed certificate of cancellation to the surety without cost.
      An adjudication of guilt or innocence, an acquittal, or a
      withholding of an adjudication of guilt shall satisfy the
      conditions of the bond. The original appearance bond shall
      expire 36 months after such bond has been posted for the
      release of the defendant from custody. This subsection
      does not apply to cases in which a bond has been declared
      forfeited.

(emphasis added).        “It is a fundamental principle of statutory
interpretation that legislative intent is the ‘polestar’ that guides this
Court’s interpretation.” Borden v. E.-European Ins. Co., 921 So. 2d 587,
595 (Fla. 2006). “In attempting to discern legislative intent, we first look
to the actual language used in the statute. When the statute is clear and
unambiguous, courts will not look behind the statute’s plain language for
legislative intent or resort to rules of statutory construction to ascertain
intent.” Daniels v. Fla. Dep’t of Health, 898 So. 2d 61, 64 (Fla. 2005)
(internal citations omitted).


                                      2
    In this case, the trial court implied that the statutory language was
ambiguous because the parties came to different interpretations of the law,
citing Blanton v. City of Pinellas Park, 887 So. 2d 1224, 1230 (Fla. 2004)
(“Ambiguity suggests that reasonable persons can find different meanings
in the same language.”). The applicable statutory language states that the
bond “shall expire” three years after it is posted. “[T]he word ‘shall’ in the
statute . . . according to its normal usage, has a mandatory connotation.”
Neal v. Bryant, 149 So. 2d 529, 532 (Fla. 1962). This language is not
ambiguous. The words’ plain meaning indicates that the bond expires
after thirty-six months, without requiring any action to be taken by the
parties. While the Clerk argues this interpretation impermissibly inserts
the word ‘automatically’ into the statute, such an addition is not
necessary, as the mandatory connotation of “shall” already provides the
same effect.

   Furthermore, the next sentence indicates the expiration does not apply
in cases where the bond “has been declared forfeited.” This phrase is in
the past tense, indicating that the forfeiture must occur prior to the bond’s
expiration in order to have effect. Here, the bond’s thirty-six month period
ran on February 11, 2013. The bond was not deemed forfeited until June
of 2014. Since the bond already had expired under the statute, the trial
court’s ruling forfeiting the bond was ineffectual. To allow the bond’s
expiration to be limited by a post-expiration forfeiture, as the Clerk
suggests, would vitiate the Legislature’s choice to include the expiration
provision.

   This construction of section 903.31 is consistent with the “[l]iberal
interpretation of such statutes in favor of sureties . . . .” Bd. of Comm’rs
of Brevard v. Barber Bonding Agency, 860 So. 2d 10, 12 (Fla. 5th DCA
2003). Thus, we encourage the Clerk, and officials in other counties, to
consider adopting some process by which expiring bonds are tracked and
placed on a court docket for renewal or surrender of the defendant;
contrary to the Clerk’s argument, it is not the surety’s responsibility to
notify the Clerk that the thirty-six month term is nearing completion.

                                Conclusion

    In the meantime, the failure to institute such a procedure does not
affect the rights of the Surety to exonerate a bond that had expired, as the
statute’s plain language makes the bond’s expiration mandatory after
thirty-six months. Accordingly, the trial court’s decision is affirmed.

   Affirmed.


                                      3
WARNER and TAYLOR, JJ., concur.

                         *        *       *

  Not final until disposition of timely filed motion for rehearing.




                                  4